DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed August 25th, 2021 has been entered. Claims 22-33 have been amended. Claims 1-21 and 36-43 have been canceled. Claims 22-35 remain pending. Applicant’s amendments to the abstract, drawings, claims and specification overcome each and every objection, 112(b) and 112(d) rejection previously set forth in the Non-Final Office Action mailed February 23rd, 2021.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fuchs et al. (US 8921102) in view of Loutherback et al. (US 8579117).  
Regarding claim 22, Fuchs et al. (US 8921102) teaches a separator assembly comprising: 
a conduit (Col. 11 lines 43-44) configured to facilitate the flow of fluid along a pressure differential axis (Col. 37 lines 24-29), the conduit defining at least one cross sectional area (Col. 17 lines 59-67); 
a pre-separator arranged foremost in the conduit (Col. 29 lines 39-47) and extending across one portion of the at least one cross sectional area (Col. 29 lines 51-53) while another portion of the at least one cross sectional area is open (Fig. 11 “Bypass channel”); 

wherein the separator assembly comprises a plurality of separator assembly modules (Col. 18 lines 23-26), each of the separator assembly modules having members (Fig. 1D) extending between solid supports (Col. 37 lines 24-29), wherein the members are circular and arranged in rows and columns to define juxtaposed levels of members in at least one cross section (Fig. 1D), at least two of the plurality of separator assembly modules configured to separate solid particles having different sizes, the first of the two separator assembly modules configured to separate solid particles larger than the second of the two separator assembly modules (Col. 18 lines 24-41).
The separator taught by Fuchs et al. is regarding a separation of biological particles (Col. 2 lines 49-52) as opposed to a mesofluidic separator assembly. 
Loutherback et al. (US 8579117) teaches a mesofluidc separator and states that the device may be used to separate particles such as spheres, cells, viruses, and molecules (Col. 1 lines 26-27), as it is well known in the art how any of these particles may be separated based on their flow behavior (Col. 1 lines 28-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuchs et al. (US 8921102) to separate solid particles having different sizes within a mesofluidic separation as taught by Loutherback et al. (US 8579117) in order to expand the application of Fuchs et al. to different types of particles. 
Regarding claim 23, Fuchs et al. (US 8921102) teaches a separator assembly wherein the separator assembly modules directly interface one another (Fig. 11 “Stage 1” interfaced with “Stage 2”, etc.). 
Regarding claim 24, Fuchs et al. (US 8921102) teaches a separator assembly wherein the supports of each of the separator assembly modules interface with one another (Fig. 11 “Stage 1” interfaced with “Stage 2”, etc.). 
Regarding claim 25, Fuchs et al. (US 8921102) teaches a separator assembly wherein the one portion of the cross sectional area is in fluid communication with the other portion of the cross sectional area (Col. 18 lines 30-37). 
Regarding claim 26, Fuchs et al. (US 8921102) teaches a separator assembly wherein the first of the two separator assembly modules is configured to separate solid particles of less than a first size (Col. 18 lines 31-34) and convey those separated solid particles to the second of the two separator modules (Col. 18 lines 32-35). 
Regarding claim 27, Fuchs et al. (US 8921102) teaches a separator assembly wherein the first of the two separator assembly modules (Fig. 11 “Stage 1”) is configured to separate solid particles of greater than the first size and convey those separated solid particles to the other cross-sectional portion along the pressure differential axis (Col. 18 lines 38-43). 
Regarding claim 28, Fuchs et al. (US 8921102) teaches a separator assembly wherein the separator assembly modules are configured to couple with one another (Col. 21 lines 62-67).
Regarding claim 29, Fuchs et al. (US 8921102) teaches a separator assembly further comprising providing a third separator assembly module (Fig. 11 “Stage 3”) aligned distal to the second separator assembly module (Fig. 11 “Stage 2”), the third separator assembly module configured to separate solid particles smaller than that of the second separator assembly module (Col. 18 lines 33-37).
Regarding claim 30, Fuchs et al. (US 8921102) teaches a separator assembly further comprising providing supplemental fluid to within the open cross sectional area of the assembly (Col. 17 lines 31-40).
Regarding claim 31, Fuchs et al. (US 8921102) teaches a separator assembly wherein the at least one cross sectional area of the first separator assembly modules (Fig. 17 “Stage 1”) is greater than the at least one cross section area of the second separator assembly (Fig. 17 “Stage 2”).
Regarding claim 32, Fuchs et al. (US 8921102) teaches a separator assembly wherein the pre-separator is configured as a set of supports (Col. 23 lines 8-19, Col. 29 lines 39-47, 51-53). 
Regarding claim 33, Fuchs et al. (US 8921102) lacks teaching a separator assembly wherein the supports extend an angle other than normal across the one cross sectional area. 
Fuchs et al. does however teach a pre-separator (Col. 29 lines 23-26 “initial enrichment”) which is used to reduce the number of large cells by deflecting them towards an outlet (Col. 29 lines 27-29). Further, Fuchs et al. explains that this pre-separator may be any device useful for size or shape based enrichment, including filters or sieves (Col. 23 lines 8-19). 
It would have been obvious to a person having ordinary skill in the art to modify Fuchs et al. to include a pre-separator which has supports extending an angle other than normal across one cross sectional area as this would be a suitable means to deflect particles towards an outlet with the use of a filter or sieve. 
Regarding claim 34, Fuchs et al. (US 8921102) teaches a separator assembly comprising additional conduits operationally aligned with an exit of the separator assembly (Fig. 26 “waste”, “product” conduits), one of the additional conduits in fluid communication with the one portion of the separator assembly (Fig. 26 “waste” in fluid communication with “array”) and another of the additional conduits in fluid communication with the other portion of the separator assembly (Fig. 26 “product” in fluid communication with “array”).
Regarding claim 35, Fuchs et al. (US 8921102) teaches a separator assembly further comprising a divider between the additional conduits (Fig. 26 shows divider between “waste” and “product”). 
Response to Arguments
Applicant's arguments filed August 25th, 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that Loutherback does not describe circular cross sections in a separator assembly nor an open portion of the conduit, these features are taught by Fuchs et al. (see claim 22). 
Regarding the applicants argument that the separation of blood cells as taught by Fuchs et al. is not a reliable teaching for separating solid particles and a person of ordinary skill in the particle separation arts would not rely on the teachings of blood cell separations, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Loutherback et al. explains how solid particle separation and the separation of blood cells are comparable and well known on the basis of how each of these particles may be separated based on their flow behavior (see claim 22). Therefore, it has was established that the teachings of a blood cell separator are well known and reasonably pertinent to particle separators. 
Regarding the applicant’s argument that Fuchs does not teach a larger cross-sectional area of the first separator assembly than the second separator assembly in Fig. 14, this citation has been corrected to indicate the embodiment shown by Fuchs et al. in Fig. 17 (see claim 31). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655